Exhibit 10.11

 

COMPLETION GUARANTY

 

THIS COMPLETION GUARANTY (this “Completion Guaranty”) dated as of January 27,
2005, is made by COMSTOCK HOMEBUILDING COMPANIES, INC., a Delaware corporation
(“Guarantor”), in favor of CORUS BANK, N.A. (“Lender”).

 

R E C I T A L S:

 

A.            COMSTOCK PENDERBROOK, L.C., a Virginia limited liability company
(“Borrower”), and Lender have entered into a loan in the maximum principal sum
of $67,000,000 (the “Loan”) pursuant to a loan agreement of even date herewith
(the “Loan Agreement”) and certain other documents.

 

B.            In connection with the Loan, Borrower has executed and delivered
to Lender a promissory note, dated the date hereof (said note, together with any
extensions thereof or modifications or amendments thereto and any notes issued
in substitution or exchange therefor, being hereinafter referred to collectively
as the “Note”).

 

C.            To secure the payment of the obligations and liabilities of
Borrower to Lender under the Loan Agreement and the Note, Borrower has executed
and delivered to Lender a deed of trust and certain other documents and
instruments evidencing and securing the Loan, including but not limited to a
Deed of Trust with Absolute Assignment of Leases and Rents, Security Agreement
and Fixture Filing for the Loan, dated as of the date hereof (the “Deed of
Trust”), which is a lien on the Property.

 

D.            Lender has required, as a condition precedent to making the Loan,
that Guarantor execute and deliver this Completion Guaranty.

 

E.             Guarantor has a financial interest in Borrower and it will be to
the direct financial interest and benefit of Guarantor to assist Borrower to
obtain the Loan from Lender.

 

F.             Guarantor hereby acknowledges that this Completion Guaranty is
required by Lender as a condition precedent and inducement to Lender to make the
Loan.

 

NOW, THEREFORE, FOR VALUE RECEIVED, in consideration of the foregoing Recitals,
each of which is an integral part hereof and this Completion Guaranty shall be
construed in light thereof, and in consideration of Lender making the Loan to
Borrower and for other good and valuable consideration, the receipt and adequacy
of which is hereby acknowledged, Guarantor agrees as follows:

 

--------------------------------------------------------------------------------


 


1.             DEFINITIONS.


 


(A)           EXCEPT AS OTHERWISE SET FORTH HEREIN, ALL CAPITALIZED TERMS USED
BUT NOT DEFINED HEREIN SHALL HAVE THE MEANINGS ASCRIBED TO SUCH TERMS IN THE
DEED OF TRUST OR, IF NOT DEFINED THEREIN, IN THE LOAN AGREEMENT, WHICH
DEFINITIONS ARE INCORPORATED HEREIN BY REFERENCE AS IF FULLY SET FORTH HEREIN.


 


(B)           AS USED HEREIN, THE TERM “LOAN PARTY” SHALL MEAN ANY ONE OR MORE
OF BORROWER, GUARANTOR AND ANY OTHER PERSON WHICH IS A PARTY TO THIS COMPLETION
GUARANTY, THE ENVIRONMENTAL INDEMNITY AGREEMENT, THE LIMITED GUARANTY, OR THE
LOAN DOCUMENTS, OTHER THAN LENDER.


 


(C)           ALL REFERENCES IN THIS COMPLETION GUARANTY, THE ENVIRONMENTAL
INDEMNITY AGREEMENT, THE LIMITED GUARANTY, AND EVERY OTHER LOAN DOCUMENT TO THE
LOAN AGREEMENT, THE NOTE, THE DEED OF TRUST, THE ENVIRONMENTAL INDEMNITY
AGREEMENT, THE LIMITED GUARANTY, AND EACH AND EVERY OTHER LOAN DOCUMENT SHALL
MEAN THE LOAN AGREEMENT, THE NOTE, THE DEED OF TRUST, THE ENVIRONMENTAL
INDEMNITY AGREEMENT, THE LIMITED GUARANTY, AND EACH AND EVERY OTHER LOAN
DOCUMENT AND ALL MODIFICATIONS, AMENDMENTS, SUPPLEMENTS, EXTENSIONS,
REPLACEMENTS OR RESTATEMENTS THEREOF OR THERETO.


 


2.             GUARANTY OF COMPLETION.


 


(A)           GUARANTOR HEREBY ABSOLUTELY, IRREVOCABLY, AND UNCONDITIONALLY
GUARANTEES, AS A PRINCIPAL OBLIGOR AND NOT AS A SURETY, TO LENDER (COLLECTIVELY,
THE “GUARANTEED OBLIGATIONS”): (1) THE PAYMENT OF ALL COSTS AND THE PERFORMANCE
OF THE COMPLETION OF THE PROJECT FREE AND CLEAR OF ALL CLAIMS FOR MECHANIC’S AND
MATERIALMEN’S LIENS AND IN ACCORDANCE WITH:  (I) ALL APPLICABLE LAWS, (II) THE
PROJECT BUDGET, (III) THE CONSTRUCTION DOCUMENTS, (IV) THE PROJECT SCHEDULE AND
(IV) AND THE TERMS AND CONDITIONS OF THE LOAN AGREEMENT (WHETHER BEFORE OR AFTER
ANY FORECLOSURE OR DEED-IN-LIEU THEREOF AND WHETHER EXECUTED BY BORROWER, LENDER
OR A RECEIVER); (2) TO PAY ALL AMOUNTS REQUIRED TO MAINTAIN THE LOAN IN BALANCE
THROUGH THE COMPLETION OF THE PROJECT, AS REQUIRED PURSUANT TO THE TERMS OF THE
LOAN AGREEMENT, INCLUDING AMOUNTS TO PAY INTEREST AT THE INTEREST RATE OR
DEFAULT RATE (EACH AS DEFINED IN THE NOTE), AS APPLICABLE; (3) TO PAY ALL
ENFORCEMENT COSTS (AS HEREINAFTER DEFINED); AND (4) THE PAYMENT OF ALL LOSSES,
COSTS, EXPENSES, LIABILITIES AND DAMAGES INCURRED BY LENDER ARISING FROM ANY
FAILURE OF GUARANTOR TO COMPLETE THE PROJECT IN ACCORDANCE WITH CLAUSE (1)
ABOVE.  GUARANTOR HEREBY EXPRESSLY ACKNOWLEDGES THAT AFTER THE DATE HEREOF THE
PROJECT BUDGET MAY BE MODIFIED, AMENDED, AND SUPPLEMENTED IN ACCORDANCE WITH THE
TERMS OF THE LOAN AGREEMENT IN MATERIAL RESPECTS WITHOUT NOTICE TO OR THE
APPROVAL OF GUARANTOR AND GUARANTOR HEREBY EXPRESSLY WAIVES SUCH NOTICE AND
OPPORTUNITY TO APPROVE.  THE GUARANTEED OBLIGATIONS SHALL INCLUDE ALL
AMENDMENTS, MODIFICATIONS AND SUPPLEMENTS TO THE PROJECT BUDGET, THE PROJECT
SCHEDULE AND THE CONSTRUCTION DOCUMENTS, WHETHER OR NOT MADE WITH GUARANTOR’S
KNOWLEDGE OR CONSENT.


 


(B)           IN THE EVENT THAT:


 


(I)            BORROWER FAILS TO PROCEED DILIGENTLY AND MAKE REGULAR PROGRESS
TOWARD COMPLETION OF THE PROJECT, AS DETERMINED BY LENDER IN ITS REASONABLE
DETERMINATION;


 


2

--------------------------------------------------------------------------------



 


(II)           IN LENDER’S REASONABLE DETERMINATION, BORROWER IS LIKELY TO BE
UNABLE TO COMPLETE THE PROJECT FREE OF MECHANIC’S AND MATERIALMEN’S LIENS AND
CLAIMS THEREFOR, IN COMPLIANCE AND IN ACCORDANCE WITH ALL LAWS AND PERMITS, THE
PROJECT BUDGET, AND THE TERMS AND CONDITIONS OF THE LOAN AGREEMENT THAT PERTAIN
TO THE CONSTRUCTION OF THE PROJECT;


 


(III)          LENDER, ITS AGENTS OR A RECEIVER TAKES POSSESSION OF THE PROJECT
PRIOR TO THE COMPLETION OF CONSTRUCTION THEREOF BY REASON OF ANY EVENT OF
DEFAULT UNDER THE LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENT;


 


(IV)          THERE IS A WRITTEN DISAPPROVAL BY LENDER AT ANY TIME OF ANY
CONSTRUCTION AT THE PROJECT FOR FAILURE TO COMPLY WITH THE LOAN AGREEMENT, AND
BORROWER FAILS TO CAUSE THE SAME TO BE CORRECTED TO THE REASONABLE SATISFACTION
OF LENDER IN ACCORDANCE WITH THE PROVISIONS OF THE LOAN AGREEMENT;


 


(V)           AN EVENT OF DEFAULT SHALL OCCUR UNDER THE LOAN AGREEMENT OR ANY
OTHER LOAN DOCUMENT; OR


 


(VI)          THE LOAN IS NOT IN BALANCE AND THE LOAN IS NOT MADE TO BE IN
BALANCE IN ACCORDANCE WITH THE PROVISIONS OF THE LOAN AGREEMENT WITHIN THE TIME
PERIOD PROVIDED THEREFOR,


 

then, in any such event, Guarantor agrees, on written demand by Lender:  (1) to
commence and timely pay and perform the Guaranteed Obligations in accordance
with the terms of the Loan Agreement and the other Loan Documents; (2) to assume
all responsibility for and to cause the Project to be completed free of
mechanic’s and materialmen’s Liens and claims therefor, in accordance with all
applicable Laws and in accordance with the terms and conditions of the Loan
Agreement, the Construction Documents and the Project Budget; (3) to pay any and
all costs and expenses necessary for said timely and lien-free completion of the
Project, even if said costs and expenses are in excess of the Project Budget or
any amendments thereto; (4) to deposit with Lender any amount then required
pursuant to the terms of the Loan Agreement to cause the Loan to be In Balance,
in accordance with the terms of the Loan Agreement;  and (5) to indemnify and
hold Lender harmless from and against any and all loss, damage, injury,
liability or cost or expense Lender may suffer or incur in connection with the
completion of the Project, except to the extent caused by Lender’s gross
negligence or willful misconduct.

 


(C)           IF GUARANTOR FAILS TO COMMENCE AND PURSUE DILIGENTLY THE
PERFORMANCE OF THE GUARANTEED OBLIGATIONS WITHIN TEN (10) BUSINESS DAYS AFTER
ITS RECEIPT OF WRITTEN NOTICE FROM LENDER DEMANDING THE PERFORMANCE OF
GUARANTOR, THEN, EITHER BEFORE OR AFTER PURSUING ANY OTHER REMEDY OF LENDER
AGAINST GUARANTOR, BORROWER OR ANY OTHER LOAN PARTY, AND REGARDLESS OF WHETHER
LENDER SHALL EVER PURSUE ANY SUCH OTHER REMEDY, LENDER SHALL HAVE THE RIGHT, BUT
NOT THE OBLIGATION, TO COMPLETE THE PROJECT OR CALL UPON ANY OTHER REPUTABLE
PARTIES TO COMPLETE THE PROJECT (INCLUDING THE RIGHT TO REPLACE ANY CONTRACTOR
AND ANY OR ALL MATERIAL SUBCONTRACTORS), WITH SUCH CHANGES OR MODIFICATIONS TO
THE CONSTRUCTION DOCUMENTS OR THE PROJECT BUDGET AS LENDER DEEMS NECESSARY IN
LENDER’S REASONABLE DISCRETION, AND LENDER SHALL HAVE THE RIGHT TO EXPEND SUCH
SUMS AS LENDER IN ITS SOLE AND EXCLUSIVE DISCRETION DEEMS PROPER IN ORDER TO
COMPLETE THE


 


3

--------------------------------------------------------------------------------



 


PROJECT AND TO RECEIVE REIMBURSEMENT FROM GUARANTOR.  DURING THE COURSE OF ANY
CONSTRUCTION UNDERTAKEN BY LENDER OR BY ANY OTHER PARTY ON BEHALF OF LENDER,
GUARANTOR SHALL PAY WITHIN TEN (10) BUSINESS DAYS AFTER DEMAND ANY AND ALL
AMOUNTS DUE TO CONTRACTORS, SUBCONTRACTORS AND MATERIAL SUPPLIERS AND FOR
PERMITS, LICENSES, ENTITLEMENTS, BONDS, TAXES, ASSESSMENTS AND OTHER ITEMS
NECESSARY OR DESIRABLE IN CONNECTION THEREWITH, SUBJECT TO THE RIGHTS TO CONTEST
GRANTED TO BORROWER PURSUANT TO THE LOAN AGREEMENT. LENDER MAY AT ANY TIME
REQUIRE GUARANTOR TO PERFORM OR SUPERVISE THE PERFORMANCE OF SUCH WORK IN LIEU
OF LENDER OR ANY PARTY ENGAGED BY LENDER.  IN THE EVENT GUARANTOR DOES NOT
COMPLETE THE PROJECT AND LENDER DOES NOT COMPLETE THE PROJECT AS SET FORTH
ABOVE, AND LENDER, ANY AFFILIATE OF LENDER, OR A THIRD PARTY ACQUIRES TITLE TO
THE PROPERTY BY FORECLOSURE OR DEED IN LIEU THEREOF, THEN GUARANTOR SHALL PAY TO
LENDER, ON THE DATE SUCH PERSON ACQUIRES TITLE TO THE PROPERTY (THE “ACQUISITION
DATE”), ON DEMAND AN AMOUNT (THE “POST-ACQUISITION LIABILITY AMOUNT”) EQUAL TO
THE DIFFERENCE BETWEEN: (A) THE THEN OUTSTANDING SECURED OBLIGATIONS AND (B) THE
NET PROCEEDS ACCEPTED BY LENDER, IN ITS REASONABLE DISCRETION, MINUS ACTUAL
(INCLUDING IN-HOUSE REASONABLE ATTORNEY FEES) COSTS TO FORECLOSE UPON THE
PROPERTY (EITHER THROUGH A DEED IN LIEU OF FORECLOSURE OR PURSUANT TO A SALE
OCCURRING AS PART OF A JUDICIAL OR NON-JUDICIAL FORECLOSURE) AS A RESULT OF SALE
OF THE PROPERTY: (1) TO A THIRD PARTY AFTER LENDER RECEIVES TITLE TO THE
PROPERTY FROM A DEED-IN-LIEU OF FORECLOSURE, (2) TO A THIRD PARTY PURSUANT TO A
SALE OCCURRING AS PART OF A JUDICIAL FORECLOSURE, OR (3) BASED ON LENDER’S BID
AT A JUDICIAL SALE. IF GUARANTOR FAILS TO PAY THE POST-ACQUISITION LIABILITY
AMOUNT IN FULL WITHIN TEN (10) BUSINESS DAYS AFTER DEMAND BY LENDER, GUARANTOR
SHALL PAY INTEREST AT THE DEFAULT RATE SET FORTH IN THE NOTE ON ANY UNPAID
PORTION OF THE POST-ACQUISITION LIABILITY AMOUNT BEGINNING FROM THE PERIOD
BEGINNING ON THE ACQUISITION DATE AND ENDING ON THE DATE OF GUARANTOR’S PAYMENT
THEREOF. PAYMENT OF THE POST-ACQUISITION LIABILITY AMOUNT WILL NOT AFFECT ANY
SURVIVING SECURED OBLIGATIONS OR GUARANTOR’S LIABILITY UNDER ANY OTHER LOAN
DOCUMENT. THE GUARANTEED OBLIGATIONS SHALL BE DEEMED TO INCLUDE THE
POST-ACQUISITION LIABILITY AMOUNT. LENDER MAY AT ALL TIMES ACCEPT A DEED TO THE
PROPERTY IN LIEU OF FORECLOSURE OR MAY REFUSE TO ACCEPT A DEED TO THE PROPERTY
IN LIEU OF FORECLOSURE, WITHOUT IN ANY WAY AFFECTING THE OBLIGATIONS OF
GUARANTOR UNDER THIS COMPLETION GUARANTY.


 


(D)           THE GUARANTEED OBLIGATIONS SHALL NOT BE AFFECTED BY ANY ERRORS OR
OMISSIONS OF BORROWER, ANY CONTRACTOR, ANY ARCHITECT, ANY SUBCONTRACTOR OR ANY
AGENT OR EMPLOYEE OF ANY OF THEM IN THE DESIGN, SUPERVISION OR PERFORMANCE OF
THE WORK DESCRIBED IN THE LOAN AGREEMENT, IT BEING UNDERSTOOD THAT SUCH RISK IS
ASSUMED BY GUARANTOR. ALL AMOUNTS REQUIRED TO BE PAID BY THE TERMS HEREOF AND
ALL OBLIGATIONS REQUIRED TO BE PERFORMED BY THE TERMS HEREOF SHALL BE INCLUDED
IN THE GUARANTEED OBLIGATIONS AND ARE PAYABLE BY GUARANTOR WITHIN FIFTEEN (15)
BUSINESS DAYS AFTER DEMAND THEREFOR.  NEITHER THE COMPLETION OF THE PROJECT NOR
FAILURE OF SAID PARTIES TO COMPLETE THE PROJECT SHALL RELIEVE GUARANTOR OF ANY
LIABILITY HEREUNDER, RATHER SUCH LIABILITY SHALL BE CONTINUING AND MAY BE
ENFORCED BY LENDER TO THE END THAT THE PROJECT SHALL TIMELY BE COMPLETED AS
CONTEMPLATED BY THE LOAN AGREEMENT AND THE CONSTRUCTION DOCUMENTS, LIEN-FREE,
WITHOUT LOSS, EXPENSE, INJURY OR LIABILITY OF ANY KIND TO LENDER, EXCEPT TO THE
EXTENT CAUSED BY LENDER’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


 


UPON THE OCCURRENCE OF ANY EVENT SET FORTH IN SECTION 2(B), GUARANTOR AGREES
IMMEDIATELY AFTER RECEIPT OF NOTICE AND DEMAND BY LENDER, TO PAY AND PERFORM THE
GUARANTEED OBLIGATIONS REGARDLESS OF ANY DEFENSE, RIGHT OF SET-OFF OR CLAIMS
WHICH BORROWER, GUARANTOR OR ANY OTHER LOAN PARTY MAY HAVE AGAINST LENDER. 
LENDER MAY APPLY ANY AND ALL SUCH PAYMENTS TO THE SECURED OBLIGATIONS IN ANY
ORDER OF PRIORITY AS LENDER SHALL, IN ITS SOLE DISCRETION, DETERMINE.  NO


 


4

--------------------------------------------------------------------------------



 


PAYMENT MADE PURSUANT TO THIS COMPLETION GUARANTY SHALL REDUCE OR LIMIT THE
AMOUNT PAYABLE BY GUARANTOR HEREUNDER.  NOTHING CONTAINED IN THIS SECTION 2
SHALL BE DEEMED TO LIMIT GUARANTOR’S LIABILITY UNDER THE ENVIRONMENTAL INDEMNITY
AGREEMENT, THE LIMITED GUARANTY OR ANY OTHER LOAN DOCUMENT TO WHICH GUARANTOR IS
A PARTY.


 


3.             IRREVOCABLE GUARANTY.


 


(A)           THIS IS AN ABSOLUTE, IRREVOCABLE, PRESENT AND CONTINUING GUARANTY
OF PAYMENT AND PERFORMANCE OF THE GUARANTEED OBLIGATIONS AND NOT OF COLLECTION.


 


(B)           THE OBLIGATIONS OF GUARANTOR HEREUNDER ARE INDEPENDENT OF AND IN
ADDITION TO THE OBLIGATIONS OF GUARANTOR, BORROWER AND ANY OTHER LOAN PARTY
UNDER THE ENVIRONMENTAL INDEMNITY AGREEMENT, THE LIMITED GUARANTY, OR ANY OTHER
LOAN DOCUMENT AND A SEPARATE ACTION OR ACTIONS MAY BE BROUGHT OR PROSECUTED
AGAINST GUARANTOR, WHETHER ANY ACTION IS BROUGHT AGAINST BORROWER OR ANY OTHER
LOAN PARTY OR WHETHER BORROWER OR ANY OTHER LOAN PARTY IS JOINED IN ANY ACTION
OR ACTIONS.  IN ANY ACTION TO ENFORCE THIS COMPLETION GUARANTY, LENDER, AT ITS
ELECTION, MAY PROCEED AGAINST GUARANTOR, WITH OR WITHOUT:  (I) JOINING BORROWER
OR ANY OTHER LOAN PARTY IN ANY SUCH ACTION; (II) COMMENCING ANY ACTION AGAINST
OR OBTAINING ANY JUDGMENT AGAINST BORROWER OR ANY OTHER LOAN PARTY; OR (III)
COMMENCING ANY PROCEEDING TO ENFORCE THE NOTE OR THE LOAN AGREEMENT OR TO
REALIZE UPON ALL OR ANY PART OF THE PROPERTY; PROVIDED, HOWEVER, NOTHING HEREIN
CONTAINED SHALL PRECLUDE LENDER FROM SUING ON THE NOTE AND THE LOAN AGREEMENT OR
FORECLOSING THE LOAN DOCUMENTS OR FROM EXERCISING ANY OTHER RIGHTS, REMEDIES OR
POWER UNDER THE ENVIRONMENTAL INDEMNITY AGREEMENT, THE LIMITED GUARANTY, OR ANY
LOAN DOCUMENT, AND IF SUCH FORECLOSURE OR OTHER RIGHTS, POWERS OR REMEDIES ARE
AVAILED OF, ONLY THE NET PROCEEDS THEREFROM, AFTER DEDUCTION OF ALL CHARGES AND
EXPENSES OF EVERY KIND AND NATURE WHATSOEVER, SHALL BE APPLIED IN REDUCTION OF
THE SECURED OBLIGATIONS.  LENDER SHALL NOT BE REQUIRED TO INSTITUTE OR PROSECUTE
PROCEEDINGS TO RECOVER ANY DEFICIENCY AS A CONDITION OF ANY PAYMENT HEREUNDER OR
ENFORCEMENT HEREOF.  AT ANY SALE OF THE PROPERTY, WHETHER BY FORECLOSURE OR
OTHERWISE, LENDER MAY, AT ITS DISCRETION, PURCHASE ALL OR ANY PART OF SUCH THE
PROPERTY, OFFERED FOR SALE FOR ITS OWN ACCOUNT, AND MAY APPLY AGAINST THE AMOUNT
BID THEREFOR THE UNPAID BALANCE OR ANY PART THEREOF TO THE SECURED OBLIGATIONS.


 


(C)           THE OBLIGATIONS AND LIABILITIES OF GUARANTOR HEREUNDER SHALL NOT
BE DIMINISHED OR OFFSET BY ANY PAYMENT BY GUARANTOR UNDER ANY OTHER AGREEMENT,
DOCUMENT, OR INSTRUMENT ENTERED INTO BY GUARANTOR IN FAVOR OF LENDER, INCLUDING,
WITHOUT LIMITATION, THE LIMITED GUARANTY AND THE ENVIRONMENTAL INDEMNITY
AGREEMENT.


 


4.             RETURN OF PAYMENTS.  GUARANTOR AGREES THAT, IF AT ANY TIME ALL OR
ANY PART OF THE PAYMENTS THERETOFORE APPLIED BY LENDER TO ANY OF THE SECURED
OBLIGATIONS, BUT ONLY TO THE EXTENT OF THE GUARANTEED OBLIGATIONS, IS RESCINDED
OR RETURNED BY LENDER OR LENDER IS REQUIRED TO PAY ANY AMOUNT THEREOF TO ANY
OTHER PERSON FOR ANY REASON WHATSOEVER (INCLUDING, WITHOUT LIMITATION, THE
INSOLVENCY, BANKRUPTCY, LIQUIDATION OR REORGANIZATION OF ANY PARTY OR THE
DETERMINATION THAT SUCH PAYMENT IS HELD TO CONSTITUTE A PREFERENCE UNDER THE
BANKRUPTCY LAWS):  (I) SUCH SECURED OBLIGATIONS, BUT ONLY TO THE EXTENT OF THE
GUARANTEED OBLIGATIONS, SHALL, FOR THE PURPOSES OF THIS COMPLETION GUARANTY, BE
DEEMED TO HAVE CONTINUED IN EXISTENCE TO THE EXTENT OF SUCH PAYMENT,
NOTWITHSTANDING SUCH APPLICATION BY LENDER, AND THIS COMPLETION GUARANTY SHALL
CONTINUE TO BE EFFECTIVE OR BE REINSTATED, AS THE CASE MAY BE, AS TO SUCH
SECURED OBLIGATIONS, BUT ONLY TO THE


 


5

--------------------------------------------------------------------------------



 


EXTENT OF THE GUARANTEED OBLIGATIONS, ALL AS THOUGH SUCH APPLICATION BY LENDER
HAD NOT BEEN MADE AND GUARANTOR AGREES TO PAY SUCH AMOUNT TO LENDER UPON DEMAND;
AND (II) ANY SECURITY INTEREST GRANTED BY GUARANTOR TO LENDER TO SECURE
GUARANTOR’S PERFORMANCE UNDER THIS COMPLETION GUARANTY SHALL BE DEEMED TO BE
REINSTATED NOTWITHSTANDING ANY RELEASE BY LENDER OF SUCH SECURITY INTEREST OR
PLEDGE.  GUARANTOR SHALL EXECUTE ANY DOCUMENT, INSTRUMENT OR FINANCING STATEMENT
NECESSARY OR DESIRABLE TO EFFECT THIS PROVISION.


 


5.             NO DISCHARGE.  GUARANTOR AGREES THAT THE OBLIGATIONS, COVENANTS
AND AGREEMENTS OF GUARANTOR UNDER THIS COMPLETION GUARANTY SHALL NOT BE
DISCHARGED, AFFECTED OR IMPAIRED BY:


 


(A)           THE RENEWAL OR EXTENSION OF TIME FOR THE PAYMENT AND/OR
PERFORMANCE OF THE OBLIGATIONS UNDER THE ENVIRONMENTAL INDEMNITY AGREEMENT, THE
LIMITED GUARANTY OR ANY OF THE SECURED OBLIGATIONS UNDER ANY OTHER LOAN
DOCUMENT, WHETHER MADE OR PERFORMED WITH OR WITHOUT NOTICE TO OR THE KNOWLEDGE
OR CONSENT OF GUARANTOR;


 


(B)           ANY MODIFICATION OR AMENDMENT OF THE LOAN DOCUMENTS, WITH OR
WITHOUT NOTICE TO OR THE KNOWLEDGE OR CONSENT OF GUARANTOR, INCLUDING BUT NOT
LIMITED TO ANY FURTHER OR FUTURE EXTENSIONS OF CREDIT WHICH SHALL BECOME A PART
OF THE SECURED OBLIGATIONS, ANY CHANGE OR MODIFICATION OF THE INTEREST RATE,
PAYMENT TERMS, MATURITY DATE OR ANY OTHER COVENANT OF ANY AGREEMENT OF BORROWER
OR ANY OTHER LOAN PARTY;


 


(C)           ANY TRANSFER, WAIVER, COMPROMISE, SETTLEMENT, MODIFICATION,
SURRENDER, OR RELEASE OF THE NOTE, THE LOAN AGREEMENT, THE ENVIRONMENTAL
INDEMNITY AGREEMENT, THE LIMITED GUARANTY, OR ANY OF THE OTHER LOAN DOCUMENTS;


 


(D)           THE RELEASE OR AGREEMENT NOT TO SUE WITHOUT RESERVATION OF RIGHTS
OF BORROWER OR ANY OTHER LOAN PARTY;


 


(E)           THE EXISTENCE OF ANY DEFENSES TO ENFORCEMENT OF THE NOTE, THE LOAN
AGREEMENT, THE ENVIRONMENTAL INDEMNITY AGREEMENT, THE LIMITED GUARANTY OR ANY OF
THE OTHER LOAN DOCUMENTS, OTHER THAN PAYMENT IN FULL OF ALL THE SECURED
OBLIGATIONS;


 


(F)            ANY FAILURE, OMISSION, DELAY OR INADEQUACY, WHETHER ENTIRE OR
PARTIAL, OF LENDER TO EXERCISE ANY RIGHT, POWER OR REMEDY REGARDING THE LOAN OR
TO ENFORCE OR REALIZE UPON (OR TO MAKE GUARANTOR PARTY TO THE ENFORCEMENT OR
REALIZATION UPON) ANY OF LENDER’S SECURITY FOR THE LOAN, INCLUDING, WITHOUT
LIMITATION, THE PROPERTY;


 


(G)           THE EXISTENCE OF ANY SET-OFF, CLAIM, REDUCTION, OR DIMINUTION OF
THE SECURED OBLIGATIONS, OR ANY DEFENSE OF ANY KIND OR NATURE, WHICH GUARANTOR
MAY HAVE AGAINST BORROWER, BORROWER’S MEMBERS OR ANY OTHER LOAN PARTY OR WHICH
BORROWER, GUARANTOR OR ANY OTHER LOAN PARTY HAS AGAINST LENDER;


 


(H)           THE APPLICATION OF PAYMENTS RECEIVED FROM ANY SOURCE TO THE
PAYMENT OF ANY OBLIGATION OTHER THAN THE SECURED OBLIGATIONS, EVEN THOUGH LENDER
MIGHT LAWFULLY HAVE ELECTED TO APPLY SUCH PAYMENTS TO ANY PART OR ALL OF THE
SECURED OBLIGATIONS;


 


6

--------------------------------------------------------------------------------



 


(I)            THE ADDITION OF ANY AND ALL OTHER ENDORSERS, GUARANTORS, OBLIGORS
AND OTHER PERSONS LIABLE FOR THE PAYMENT AND/OR PERFORMANCE OF THE SECURED
OBLIGATIONS, AND THE ACCEPTANCE OF ANY OTHER SECURITY FOR THE PAYMENT AND/OR
PERFORMANCE OF THE SECURED OBLIGATIONS;


 


(J)            THE POWER OR AUTHORITY OR LACK OF POWER OR AUTHORITY OF BORROWER
TO EXECUTE AND DELIVER THE NOTE OR THE LOAN AGREEMENT, OR OF BORROWER OR ANY
OTHER LOAN PARTY TO EXECUTE, ACKNOWLEDGE OR DELIVER ANY ONE OR MORE OF THE LOAN
DOCUMENTS;


 


(K)           THE VALIDITY OR INVALIDITY OF THE NOTE, THE LOAN AGREEMENT, THE
ENVIRONMENTAL INDEMNITY AGREEMENT, THE LIMITED GUARANTY, OR THE OTHER LOAN
DOCUMENTS;


 


(L)            THE EXISTENCE OR NON-EXISTENCE OF BORROWER OR ANY OTHER LOAN
PARTY AS A LEGAL ENTITY;


 


(M)          THE TRANSFER BY BORROWER OR ANY OTHER LOAN PARTY OF ALL, OR ANY
PART OF, OR ANY INTEREST IN ALL OR ANY PART OF THE PROPERTY;


 


(N)           THE INSTITUTION BY OR AGAINST BORROWER, BORROWER’S MEMBERS OR ANY
OTHER LOAN PARTY OF BANKRUPTCY, REORGANIZATION, READJUSTMENT, RECEIVERSHIP OR
INSOLVENCY PROCEEDINGS OF ANY NATURE, OR THE DISAFFIRMATION OF THE ENVIRONMENTAL
INDEMNITY AGREEMENT, THE LIMITED GUARANTY, OR ANY ONE OR MORE OF THE LOAN
DOCUMENTS IN ANY SUCH PROCEEDINGS OR OTHERWISE;


 


(O)           ANY IRREGULARITY OR THE UNENFORCEABILITY (BY REASON OF ANY
GOVERNMENTAL AUTHORITY’S PURPORTING TO REDUCE OR AMEND OR OTHERWISE AFFECT THE
SECURED OBLIGATIONS), OR THE RELEASE OR DISCHARGE OF BORROWER OR BORROWER’S
MEMBERS IN ANY RECEIVERSHIP, BANKRUPTCY, WINDING-UP OR OTHER CREDITOR
PROCEEDINGS;


 


(P)           THE DETERMINATION BY A COURT OF COMPETENT JURISDICTION THAT
BORROWER OR ANY OTHER LOAN PARTY IS NOT REQUIRED TO PAY AND/OR PERFORM THE
SECURED OBLIGATIONS PURSUANT TO OPERATION OF LAW;


 


(Q)           THE ACCEPTANCE BY LENDER OF PAYMENT OF A PART OF THE SECURED
OBLIGATIONS, OR ANY FAILURE, NEGLECT OR OMISSION ON THE PART OF LENDER TO
REALIZE ON OR PROTECT ANY OF THE SECURED OBLIGATIONS OR ANY REAL ESTATE,
PERSONAL PROPERTY, OR MORTGAGE OR LIEN SECURITY GIVEN AS SECURITY THEREFOR, OR
TO EXERCISE ANY LIEN UPON, OR RIGHT OF APPROPRIATION OF, ANY MONIES, CREDITS OR
PROPERTY OF BORROWER TOWARD LIQUIDATION OF THE SECURED OBLIGATIONS;


 


(R)            THE FAILURE BY LENDER OR ANYONE ACTING ON BEHALF OF LENDER TO
PERFECT OR MAINTAIN PERFECTION OF ANY LIEN OR SECURITY INTEREST UPON ANY PART OF
THE PROPERTY GIVEN AT ANY TIME TO SECURE REPAYMENT OF THE SECURED OBLIGATIONS;
OR


 


(S)           ANY RIGHT OR CLAIM WHATSOEVER WHICH GUARANTOR MAY HAVE AGAINST
BORROWER, BORROWER’S MEMBERS, ANY OTHER LOAN PARTY OR LENDER OR THE SUCCESSORS
OR ASSIGNS OF ANY OF THEM;


 

all whether or not Guarantor shall have had notice or knowledge of any act or
omission referred to in the foregoing clauses (a) through (s) of this Section.

 

7

--------------------------------------------------------------------------------


 

Guarantor intends that Guarantor shall remain liable hereunder as a principal
obligor for the performance of the Guaranteed Obligations until the Guaranteed
Obligations shall have been indefeasibly paid in full and all the Guaranteed
Obligations performed in accordance with the terms and conditions of this
Completion Guaranty, the Note and the other Loan Documents, notwithstanding any
fact, act, event or occurrence which might otherwise operate as a legal or
equitable discharge of a surety or guarantor.

 


6.             APPLICATION OF AMOUNTS RECEIVED.  ANY AMOUNTS RECEIVED BY LENDER
FROM WHATEVER SOURCE ON ACCOUNT OF THE SECURED OBLIGATIONS MAY BE APPLIED BY
LENDER TOWARD THE PAYMENT OF THE GUARANTEED OBLIGATIONS, AND IN SUCH ORDER OF
APPLICATION, AS LENDER MAY FROM TIME TO TIME ELECT, IN ACCORDANCE WITH THE
PROVISIONS OF THE LOAN DOCUMENTS.  NOTWITHSTANDING THE FOREGOING, ANY AMOUNTS
RECEIVED BY LENDER FROM WHATEVER SOURCE ON ACCOUNT OF THE GUARANTEED OBLIGATIONS
SHALL BE APPLIED BY LENDER TOWARD THE PAYMENT OF THE GUARANTEED OBLIGATIONS
(PROVIDED THAT IN NO EVENT SHALL LENDER’S RECEIPT AND APPLICATION OF NOI OR UNIT
RELEASE PAYMENTS BE CONSIDERED RECEIVED ON ACCOUNT OF OR APPLIED TO THE
GUARANTEED OBLIGATIONS), AND IN SUCH ORDER OF APPLICATION, AS LENDER MAY FROM
TIME TO TIME ELECT, IN ACCORDANCE WITH THE PROVISIONS OF THE LOAN DOCUMENTS.


 


7.             WAIVER.


 


(A)           GUARANTOR EXPRESSLY WAIVES:


 


(I)            NOTICE OF THE ACCEPTANCE BY LENDER OF THIS COMPLETION GUARANTY;


 


(II)           NOTICE OF THE EXISTENCE, CREATION, PAYMENT OR NONPAYMENT OF THE
SECURED OBLIGATIONS OR ANY MODIFICATION, EXTENSION, OR AMENDMENT THEREOF;


 


(III)          PRESENTMENT, DEMAND, PROTEST, NOTICE OF PROTEST, NOTICE OF
PRESENTMENT, NOTICE OF DISHONOR, DEFAULT, NON-PAYMENT, MATURITY, RELEASE,
COMPROMISE, SETTLEMENT, EXTENSION, RENEWAL OF THE LOAN OR ANY OBLIGATION UNDER
THE LOAN DOCUMENTS, NOTICE OF MATURITY, RELEASE, COMPROMISE OR SETTLEMENT OF ANY
OR ALL COMMERCIAL PAPER, ACCOUNTS, CONTRACT RIGHTS, DOCUMENTS, INSTRUMENTS,
CHATTEL PAPER AND GUARANTEES AT ANY TIME HELD BY LENDER WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED IN THE LOAN DOCUMENTS, AND ALL OTHER NOTICES
WHATSOEVER;


 


(IV)          ANY FAILURE BY LENDER TO INFORM GUARANTOR OF ANY FACTS LENDER MAY
NOW OR HEREAFTER KNOW ABOUT BORROWER, ANY OTHER LOAN PARTY, THE PROPERTY, THE
SECURED OBLIGATIONS OR THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS;


 


(V)           NOTICE OF ANY AND ALL CHANGES IN THE TERMS, COVENANTS OR
CONDITIONS OF THE NOTE OR OF THE OTHER LOAN DOCUMENTS, INCLUDING EXTENSION AND
RENEWAL;


 


(VI)          ANY AND ALL SUBSTITUTIONS, EXCHANGES OR RELEASES OF ALL OR ANY
PART OF THE PROPERTY;


 


(VII)         THE RELEASE OR AGREEMENT NOT TO SUE WITHOUT RESERVATION OF RIGHTS
OF ANYONE LIABLE IN ANY WAY FOR THE REPAYMENT OF THE SECURED OBLIGATIONS;


 


8

--------------------------------------------------------------------------------



 


(VIII)        ALL RIGHTS TO NOTICE AND A HEARING PRIOR TO LENDER’S TAKING
POSSESSION OR CONTROL OF, OR TO LENDER’S REPLEVY, ATTACHMENT OR LEVY UPON THE
PROPERTY;


 


(IX)           ANY BOND OR SECURITY WHICH MIGHT BE REQUIRED BY ANY COURT PRIOR
TO ALLOWING LENDER TO EXERCISE ANY OF LENDER’S REMEDIES;


 


(X)            THE RELEASE OR AGREEMENT NOT TO SUE WITHOUT RESERVATION OF RIGHTS
OF ANYONE LIABLE IN ANY WAY FOR REPAYMENT OF THE LOAN; AND


 


(XI)           THE BENEFIT OF ALL VALUATION, APPRAISEMENT, EXTENSION AND
EXEMPTION LAWS;


 

it being understood and agreed that Lender has no duty to so inform and that
Guarantor is fully responsible for being and remaining informed by Borrower of
all circumstances bearing on the existence or creation of the risk of nonpayment
and/or nonperformance of the Secured Obligations.

 


(B)           CREDIT MAY BE GRANTED OR CONTINUED FROM TIME TO TIME BY LENDER TO
BORROWER WITHOUT NOTICE TO OR AUTHORIZATION FROM GUARANTOR, INCLUDING BUT NOT
LIMITED TO MAKING ADDITIONAL LOANS OR OTHER FINANCIAL ACCOMMODATIONS BY LENDER
TO BORROWER OR ANY OTHER LOAN PARTY REGARDLESS OF THE FINANCIAL OR OTHER
CONDITION OF BORROWER, ANY OTHER LOAN PARTY OR THE PROPERTY AND GUARANTOR AGREES
THAT THE OBLIGATIONS, COVENANTS AND AGREEMENTS OF GUARANTOR UNDER THIS
COMPLETION GUARANTY SHALL NOT BE DISCHARGED, AFFECTED OR IMPAIRED THEREBY.


 


(C)           NO MODIFICATION OR WAIVER OF ANY OF THE PROVISIONS OF THIS
COMPLETION GUARANTY SHALL BE BINDING UPON LENDER OR GUARANTOR EXCEPT AS
EXPRESSLY SET FORTH IN A WRITING DULY SIGNED AND DELIVERED ON BEHALF OF LENDER.


 


(D)           GUARANTOR FURTHER AGREES THAT ANY EXCULPATORY LANGUAGE PERTAINING
TO BORROWER OR TO ANY OTHER LOAN PARTY CONTAINED IN THE NOTE, THE LOAN AGREEMENT
OR ANY OTHER LOAN DOCUMENT SHALL IN NO EVENT APPLY TO THIS COMPLETION GUARANTY,
AND WILL NOT PREVENT LENDER FROM PROCEEDING AGAINST GUARANTOR TO ENFORCE THIS
COMPLETION GUARANTY.


 


(E)           GUARANTOR HEREBY WAIVES THE BENEFIT OF ANY LAW THAT WOULD
OTHERWISE RESTRICT OR LIMIT LENDER IN THE EXERCISE OF ITS RIGHT, WHICH IS HEREBY
ACKNOWLEDGED, TO APPROPRIATE WITHOUT NOTICE AT ANY TIME HEREAFTER ANY
INDEBTEDNESS OR OBLIGATION MATURED OR UNMATURED OWING FROM LENDER TO GUARANTOR. 
LENDER MAY, FROM TIME TO TIME, WITHOUT DEMAND OR NOTICE OF ANY KIND, APPROPRIATE
AND APPLY TOWARD THE PAYMENT OF SUCH OF THE GUARANTEED OBLIGATIONS, AND IN SUCH
ORDER OF APPLICATION, AS LENDER MAY, FROM TIME TO TIME, ELECT ANY AND ALL SUCH
BALANCES, CREDITS, DEPOSITS, ACCOUNTS, MONEYS, CASH EQUIVALENTS AND OTHER
ASSETS, OR IN THE NAME OF GUARANTOR, THEN OR THEREAFTER HELD BY OR UNDER THE
CONTROL OF LENDER.  GUARANTOR HEREBY ASSIGNS AND TRANSFERS TO LENDER ANY AND ALL
CASH, NEGOTIABLE INSTRUMENTS, DOCUMENTS OF TITLE, CHATTEL PAPER, SECURITIES,
CERTIFICATES OF DEPOSIT, DEPOSIT ACCOUNTS, OTHER CASH EQUIVALENTS AND OTHER
ASSETS OF GUARANTOR, IN THE POSSESSION OR CONTROL OF LENDER FOR ANY PURPOSE.


 


(F)            GUARANTOR HEREBY WAIVES THE FILING OF A CLAIM WITH A COURT IN THE
EVENT OF RECEIVERSHIP OR BANKRUPTCY OF BORROWER AND WAIVES EVERY DEFENSE, CAUSE
OF ACTION, COUNTERCLAIM


 


9

--------------------------------------------------------------------------------



 


OR SETOFF WHICH GUARANTOR MAY NOW HAVE OR HEREAFTER MAY HAVE TO ANY ACTION BY
LENDER IN ENFORCING THIS COMPLETION GUARANTY, INCLUDING, WITHOUT LIMITATION,
EVERY DEFENSE, COUNTERCLAIM OR SETOFF WHICH GUARANTOR MAY NOW HAVE, OR HEREAFTER
MAY HAVE, AGAINST BORROWER, ANY OTHER LOAN PARTY OR ANY OTHER PARTY LIABLE TO
LENDER IN ANY MANNER.  GUARANTOR RATIFIES AND CONFIRMS WHATEVER LENDER MAY DO
PURSUANT TO THE TERMS HEREOF AND WITH RESPECT TO ALL OR ANY PART OF THE PROPERTY
AND AGREES THAT LENDER SHALL NOT BE LIABLE FOR ANY ERROR IN JUDGMENT OR MISTAKES
OF FACT OR LAW; PROVIDED THAT NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT
LENDER’S LIABILITY FOR GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  GUARANTOR HEREBY
AGREES THAT GUARANTOR MAY BE JOINED AS A PARTY DEFENDANT IN ANY LEGAL PROCEEDING
(INCLUDING, BUT NOT LIMITED TO, A FORECLOSURE PROCEEDING) INSTITUTED BY LENDER
AGAINST BORROWER OR ANY OTHER LOAN PARTY.


 


8.             ENFORCEMENT COSTS:  IF:


 


(A)           THIS COMPLETION GUARANTY, THE LOAN AGREEMENT, THE NOTE, THE
ENVIRONMENTAL INDEMNITY AGREEMENT, THE LIMITED GUARANTY OR ANY OTHER LOAN
DOCUMENT IS PLACED IN THE HANDS OF AN ATTORNEY FOR COLLECTION OR ENFORCEMENT OR
IS COLLECTED OR ENFORCED THROUGH ANY LEGAL PROCEEDING;


 


(B)           AN ATTORNEY IS RETAINED TO REPRESENT LENDER IN ANY BANKRUPTCY,
REORGANIZATION, RECEIVERSHIP, OR OTHER PROCEEDINGS AFFECTING CREDITORS’ RIGHTS
AND INVOLVING A CLAIM UNDER THIS COMPLETION GUARANTY, THE NOTE, THE
ENVIRONMENTAL INDEMNITY AGREEMENT, THE LIMITED GUARANTY OR ANY LOAN DOCUMENT;


 


(C)           AN ATTORNEY IS RETAINED TO PROTECT OR ENFORCE THE SECURITY
INTEREST CREATED BY ANY ONE OR MORE OF THE LOAN DOCUMENTS; OR


 


(D)           AN ATTORNEY IS RETAINED TO REPRESENT LENDER IN ANY OTHER
PROCEEDINGS WHATSOEVER IN CONNECTION WITH A DEFAULT BY GUARANTOR UNDER THIS
COMPLETION GUARANTY, OR A DEFAULT BY BORROWER OR ANY OTHER LOAN PARTY IN
CONNECTION WITH THE LOAN, ANY OF THE OTHER LOAN DOCUMENTS, THE ENVIRONMENTAL
INDEMNITY AGREEMENT, THE LIMITED GUARANTY OR THE PROPERTY, OR TO PROTECT OR
PRESERVE ANY PROPERTY WHICH IS COLLATERAL FOR THE LOAN,


 


THEN GUARANTOR SHALL PAY TO LENDER UPON DEMAND ALL REASONABLE ATTORNEYS’ FEES,
COSTS AND EXPENSES, INCLUDING WITHOUT LIMITATION, COURT COSTS, FILING FEES,
RECORDING COSTS, EXPENSES OF FORECLOSURE, TITLE INSURANCE PREMIUMS, MINUTES OF
FORECLOSURE AND ALL OTHER COSTS AND EXPENSE INCURRED IN CONNECTION THEREWITH
(ALL OF WHICH ARE REFERRED TO HEREIN AS “ENFORCEMENT COSTS”), IN ADDITION TO ALL
OTHER AMOUNTS DUE HEREUNDER. ANY ENFORCEMENT COSTS, TOGETHER WITH INTEREST
THEREON AT THE INTEREST RATE (AS DEFINED IN THE NOTE), SHALL BE A PART OF THE
SECURED OBLIGATIONS, SECURED BY THE PROPERTY, PAYABLE BY GUARANTOR TO LENDER IN
ACCORDANCE WITH THE PROVISIONS OF THIS COMPLETION GUARANTY AND THE LOAN
DOCUMENTS.  ANY REFERENCE TO ATTORNEY’S FEES IN THIS GUARANTY, THE ENVIRONMENTAL
INDEMNITY AGREEMENT, THE LIMITED GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL
INCLUDE FEES OF ANY SEPARATE LAW FIRM OR IN-HOUSE COUNSEL EMPLOYED BY LENDER IN
CONNECTION WITH THE LOAN.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
HEREIN, FEES OF IN-HOUSE COUNSEL SHALL BE CHARGED AT RATES OF MEDIUM TO LARGE
SIZED LAW FIRMS IN THE CITY OF CHICAGO, ILLINOIS FOR ATTORNEYS OF COMPARABLE
EXPERTISE AND EXPERIENCE.


 


10

--------------------------------------------------------------------------------



 


9.             TRANSFER OF SECURED OBLIGATIONS.  NOTWITHSTANDING ANY ASSIGNMENT
OR TRANSFER OF THE SECURED OBLIGATIONS OR ANY INTEREST THEREIN BY LENDER, ALL
PORTIONS OF SUCH SECURED OBLIGATIONS WHICH ARE GUARANTEED OBLIGATIONS, INCLUDING
THOSE ASSIGNED OR TRANSFERRED, SHALL BE AND REMAIN GUARANTEED OBLIGATIONS FOR
THE PURPOSES OF THIS COMPLETION GUARANTY, AND EACH AND EVERY IMMEDIATE AND
SUCCESSIVE ASSIGNEE OR TRANSFEREE OF THE SECURED OBLIGATIONS OR INTEREST SHALL,
TO THE EXTENT OF THE GUARANTEED OBLIGATIONS OR INTERESTS ASSIGNED OR
TRANSFERRED, BE ENTITLED TO THE BENEFITS OF THIS COMPLETION GUARANTY TO THE SAME
EXTENT AS IF SUCH ASSIGNEE OR TRANSFEREE WERE LENDER; PROVIDED HOWEVER, THAT
UNLESS THE ASSIGNOR OR TRANSFEROR SHALL OTHERWISE CONSENT IN WRITING, THE
ASSIGNOR OR TRANSFEROR SHALL HAVE AN UNIMPAIRED RIGHT, PRIOR TO AND SUPERIOR TO
THAT OF ITS ASSIGNEE OR TRANSFEREE, TO ENFORCE THIS COMPLETION GUARANTY FOR ITS
BENEFIT AS TO SUCH PORTIONS OF THE GUARANTEED OBLIGATIONS OR INTERESTS THEREIN
NOT ASSIGNED OR TRANSFERRED.


 


10.           SUBORDINATION.    ANY INDEBTEDNESS OR OTHER OBLIGATION OF
BORROWER, NOW OR HEREAFTER HELD BY OR OWING TO GUARANTOR, IS HEREBY SUBORDINATED
TO THE PAYMENT AND PERFORMANCE IN FULL OF THE SECURED OBLIGATIONS. GUARANTOR
HEREBY COVENANTS AND AGREES THAT IT WILL NOT ACCEPT PAYMENT OF PRINCIPAL,
INTEREST OR ANY OTHER AMOUNT OF ANY INDEBTEDNESS OR OTHER OBLIGATION OF BORROWER
TO GUARANTOR. SUCH INDEBTEDNESS OR OBLIGATION OF BORROWER TO GUARANTOR SHALL, AT
THE OPTION OF LENDER, BE COLLECTED, ENFORCED AND RECEIVED BY GUARANTOR AS
TRUSTEE FOR LENDER, AND SHALL BE PAID OVER TO LENDER ON ACCOUNT OF THE SECURED
OBLIGATIONS, BUT WITHOUT IMPAIRING OR AFFECTING IN ANY MANNER THE LIABILITY OF
GUARANTOR UNDER THE OTHER PROVISIONS OF THIS COMPLETION GUARANTY.  NOTHING IN
THIS SECTION OR ELSEWHERE IN THIS COMPLETION GUARANTY SHALL BE CONSTRUED AS
LENDER’S AUTHORIZATION OF OR CONSENT TO THE CREATION OR EXISTENCE OF ANY SUCH
INDEBTEDNESS OF BORROWER TO GUARANTOR.


 


11.           GOVERNING LAW; INTERPRETATION.


 


(A)           THIS COMPLETION GUARANTY HAS BEEN NEGOTIATED, EXECUTED AND
DELIVERED IN FAIRFAX COUNTY, VIRGINIA AND SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE COMMONWEALTH OF VIRGINIA, WITHOUT
REFERENCE TO THE CONFLICTS OF LAW PRINCIPLES OF THAT STATE.  IN ANY CONTROVERSY,
DISPUTE OR QUESTION ARISING HEREUNDER, UNDER THE ENVIRONMENTAL INDEMNITY
AGREEMENT, THE LIMITED GUARANTY OR UNDER THE OTHER LOAN DOCUMENTS, GUARANTOR
CONSENTS TO THE EXERCISE OF JURISDICTION OVER ITS PERSON AND PROPERTY BY ANY
COURT OF COMPETENT JURISDICTION SITUATED IN THE COMMONWEALTH OF VIRGINIA
(WHETHER IT BE A COURT OF SUCH STATE, OR A COURT OF THE UNITED STATES OF AMERICA
SITUATED IN SUCH STATE), AND IN CONNECTION THEREWITH, AGREES TO SUBMIT TO AND BE
BOUND BY, THE JURISDICTION OF SUCH COURT UPON LENDER’S MAILING OF PROCESS BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE REPAID, TO
GUARANTOR AT ITS ADDRESS FOR RECEIPT OF NOTICES UNDER THIS COMPLETION GUARANTY.


 


(B)           THE HEADINGS OF SECTIONS AND PARAGRAPHS IN THIS COMPLETION
GUARANTY ARE FOR CONVENIENCE ONLY AND SHALL NOT BE CONSTRUED IN ANY WAY TO LIMIT
OR DEFINE THE CONTENT, SCOPE, OR INTENT OF THE PROVISIONS HEREOF.  AS USED IN
THIS COMPLETION GUARANTY, THE SINGULAR SHALL INCLUDE THE PLURAL, AND MASCULINE,
FEMININE, AND NEUTER PRONOUNS SHALL BE FULLY INTERCHANGEABLE, WHERE THE CONTEXT
SO REQUIRES.  IF ANY PROVISION OF THIS COMPLETION GUARANTY OR ANY PARAGRAPH,
SENTENCE, CLAUSE, PHRASE, OR WORD, OR THE APPLICATION THEREOF, IN ANY
CIRCUMSTANCES, IS ADJUDICATED BY A COURT OF COMPETENT JURISDICTION TO BE
INVALID, THE VALIDITY OF THE REMAINDER OF THIS COMPLETION GUARANTY SHALL BE
CONSTRUED AS IF SUCH INVALID PART WERE NEVER INCLUDED HEREIN.


 


11

--------------------------------------------------------------------------------



 


(C)           TIME IS OF THE ESSENCE OF THIS COMPLETION GUARANTY.


 


(D)           ALL PAYMENTS TO BE MADE HEREUNDER SHALL BE MADE IN CURRENCY AND
COIN OF THE UNITED STATES OF AMERICA WHICH IS LEGAL TENDER FOR PUBLIC AND
PRIVATE DEBTS AT THE TIME OF PAYMENT.


 


(E)           WHEREVER POSSIBLE EACH PROVISION OF THIS COMPLETION GUARANTY SHALL
BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER APPLICABLE LAW,
BUT IF ANY PROVISION OF THIS COMPLETION GUARANTY SHALL BE PROHIBITED BY OR
INVALID UNDER SUCH LAW, SUCH PROVISION SHALL BE INEFFECTIVE TO THE EXTENT OF
SUCH PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF SUCH
PROVISION OR THE REMAINING PROVISIONS OF THIS COMPLETION GUARANTY.


 


(F)            IT IS AGREED THAT GUARANTOR’S LIABILITY IS INDEPENDENT OF ANY
OTHER GUARANTIES AT ANY TIME IN EFFECT WITH RESPECT TO ALL OR ANY PART OF
BORROWER’S INDEBTEDNESS TO LENDER, INCLUDING, BUT NOT LIMITED TO, THE LIMITED
GUARANTY, AND THAT GUARANTOR’S LIABILITY HEREUNDER MAY BE ENFORCED REGARDLESS OF
THE EXISTENCE OF ANY SUCH OTHER GUARANTIES.


 


12.           SINGULAR AND PLURAL; JOINT AND SEVERAL LIABILITY. IF THERE IS MORE
THAN ONE BORROWER ENTITY, ALL REFERENCES TO BORROWER HEREIN SHALL BE BORROWER OR
ANY ONE OR MORE OF THEM.  ALL OBLIGATIONS AND LIABILITIES OF GUARANTOR HEREUNDER
ARE IN ADDITION TO, NOT IN LIEU OF AND ARE INDEPENDENT OF:  (A) ALL OBLIGATIONS
OF BORROWER UNDER ANY OTHER LOAN DOCUMENT, INCLUDING THE NOTE AND THE LOAN
AGREEMENT; AND (B) ANY OBLIGATION OF GUARANTOR UNDER THE ENVIRONMENTAL INDEMNITY
AGREEMENT, THE LIMITED GUARANTY, OR ANY OTHER LOAN DOCUMENT TO WHICH GUARANTOR
IS A PARTY.  ALL OBLIGATIONS OF GUARANTOR HEREUNDER SHALL BE JOINT AND SEVERAL.


 


13.           ENTIRE AGREEMENT.  THIS COMPLETION GUARANTY, THE NOTE, THE
ENVIRONMENTAL INDEMNITY AGREEMENT, THE LIMITED GUARANTY, AND THE OTHER LOAN
DOCUMENTS CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF AND SUPERSEDE ALL PRIOR SUCH AGREEMENTS AND
UNDERSTANDINGS, BOTH WRITTEN AND ORAL.  THIS COMPLETION GUARANTY MAY NOT BE
MODIFIED OR AMENDED EXCEPT BY A WRITTEN INSTRUMENT SIGNED BY LENDER AND
GUARANTOR.  IF THIS COMPLETION GUARANTY IS EXECUTED IN SEVERAL COUNTERPARTS,
EACH OF THOSE COUNTERPARTS SHALL BE DEEMED AN ORIGINAL, AND ALL OF THEM TOGETHER
SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


14.           TERMINATION. LENDER AGREES THAT THE OBLIGATIONS OF GUARANTOR UNDER
THIS COMPLETION GUARANTY SHALL TERMINATE, SUBJECT TO THE PROVISIONS OF SECTION 4
HEREOF, ON THE EARLIEST OF (I) THE COMPLETION OF THE PROJECT; OR (II) IN THE
ALTERNATIVE, WHEN LENDER SHALL HAVE RECEIVED INDEFEASIBLE PAYMENT IN FULL OF ALL
THE SECURED OBLIGATIONS AND ALL OTHER SUMS DUE AND OWING UNDER THIS COMPLETION
GUARANTY AND ALL THE GUARANTEED OBLIGATIONS SHALL HAVE BEEN FULLY PERFORMED; OR
(III) IN THE ALTERNATIVE, UPON PAYMENT OF THE POST-ACQUISITION LIABILITY AMOUNT.


 


15.           SUCCESSORS AND ASSIGNS; MISCELLANEOUS.  THIS COMPLETION GUARANTY
SHALL INURE TO THE BENEFIT OF AND MAY BE ENFORCED BY LENDER AND ANY SUBSEQUENT
HOLDER OF THE NOTE, THE LOAN AGREEMENT, THE ENVIRONMENTAL INDEMNITY AGREEMENT,
THE LIMITED GUARANTY, OR THE OTHER LOAN DOCUMENTS, AND ALL OF THE COVENANTS,
AGREEMENTS AND OBLIGATIONS OF GUARANTOR HEREUNDER SHALL EXTEND TO AND BE BINDING
UPON AND ENFORCEABLE AGAINST GUARANTOR AND THE HEIRS, ADMINISTRATORS, LEGAL
REPRESENTATIVES, SUCCESSORS AND ASSIGNS OF GUARANTOR.  THIS COMPLETION GUARANTY
AND THE


 


12

--------------------------------------------------------------------------------



 


OBLIGATIONS HEREUNDER SHALL NOT BE DISCHARGED, AFFECTED, OR IMPAIRED, IN WHOLE
OR IN PART, UPON THE BANKRUPTCY, INSOLVENCY OR DEATH OF GUARANTOR.


 


16.           FURTHER ASSURANCES; REPRESENTATION BY COUNSEL.


 


(A)           GUARANTOR FURTHER COVENANTS AND AGREES THAT GUARANTOR SHALL AT ANY
TIME AND FROM TIME TO TIME, UPON THE REASONABLE REQUEST OF LENDER, TAKE, OR
CAUSE TO BE TAKEN, ANY ACTION AND EXECUTE AND DELIVER ANY FURTHER DOCUMENTS
WHICH, IN THE REASONABLE OPINION OF LENDER, MAY BE NECESSARY, REQUIRED OR
DESIRABLE IN ORDER TO CARRY OUT THE INTENT AND PURPOSES OF THIS COMPLETION
GUARANTY.


 


(B)           GUARANTOR HEREBY REPRESENTS AND WARRANTS THAT IT HAS CONSULTED AND
CONFERRED WITH COMPETENT LEGAL COUNSEL OF ITS CHOICE BEFORE EXECUTING THIS
COMPLETION GUARANTY, THE ENVIRONMENTAL INDEMNITY AGREEMENT, THE LIMITED
GUARANTY, AND ALL OTHER LOAN DOCUMENTS.  GUARANTOR FURTHER REPRESENTS AND
WARRANTS THAT IT HAS READ AND UNDERSTOOD THE TERMS OF THIS COMPLETION GUARANTY
AND INTENDS TO BE BOUND HEREBY.  IN THE EVENT OF AN AMBIGUITY OR CONFLICT IN THE
TERMS HEREOF, THE RULE OF CONSTRUCTION REQUIRING RESOLUTION AGAINST THE DRAFTER
OF THE DOCUMENT SHALL NOT BE APPLIED.


 


17.           NOTICES.  ANY AND ALL NOTICES GIVEN IN CONNECTION WITH THIS
COMPLETION GUARANTY SHALL BE DEEMED ADEQUATELY GIVEN ONLY IF IN WRITING AND
ADDRESSED TO THE PARTY FOR WHOM SUCH NOTICES ARE INTENDED AT THE ADDRESS SET
FORTH BELOW.  ALL NOTICES SHALL BE DELIVERED IN ACCORDANCE WITH THE NOTICE
PROVISIONS OF THE LOAN AGREEMENT.  ANY AND ALL NOTICES REFERRED TO IN THIS
COMPLETION GUARANTY, OR WHICH EITHER PARTY DESIRES TO GIVE TO THE OTHER, SHALL
BE ADDRESSED AS FOLLOWS:


 

To Guarantor:

 

Comstock Homebuilding Companies, Inc.

 

 

11465 Sunset Hills Road

 

 

Suite 510

 

 

Reston, Virginia  20190

 

 

Attention:  Christopher Clemente

 

 

Telecopy Number:  (703) 760-1520

 

 

 

with a copy to:

 

 

 

 

 

Bankert & Associates, P.C.

 

 

3025 Hamaker Court

 

 

Suite 501

 

 

Fairfax, Virginia  22031

 

 

Attention:  Joseph E. Bankert, Esq.

 

 

Telecopy Number:  (703) 876-4628

 

 

 

To Lender:

 

Corus Bank, N.A.

 

 

3959 N. Lincoln Avenue

 

 

Chicago, IL 60613

 

 

Attn:  David Krischke, Assistant Vice President

 

 

Telecopy Number:  (773) 832-3553

 

13

--------------------------------------------------------------------------------


 

 

with a copy to:

 

Corus Bank, N.A.
3959 N. Lincoln Avenue
Chicago, IL 60613
Attn:  Joel Solomon, General Counsel
Telecopy Number:  (773) 832-3536

 

with a copy to:

 

Sidley Austin Brown & Wood LLP
1501 K Street, N.W.
Washington, D.C.  20005
Attn:  Andrea J. Cummings, Esq.
Telecopy Number:  (202) 736-8711

 

Any party hereto may, by notice given hereunder, designate any further or
different addresses to which subsequent notices, certificates or other
communications shall be sent.

 


18.           ADDITIONAL REPRESENTATIONS AND WARRANTIES.  IN ADDITION TO AND
INDEPENDENT OF ANY OTHER OBLIGATION OR LIABILITY UNDER THIS COMPLETION GUARANTY,
GUARANTOR HEREBY REPRESENTS AND WARRANTS TO LENDER AS FOLLOWS:


 


(A)           EXECUTION AND BINDING EFFECT.  THIS COMPLETION GUARANTY, THE
ENVIRONMENTAL INDEMNITY AGREEMENT, THE LIMITED GUARANTY, AND EACH OTHER LOAN
DOCUMENT TO WHICH GUARANTOR IS A PARTY AND WHICH IS EXECUTED AND DELIVERED OR
REQUIRED TO BE EXECUTED AND DELIVERED ON OR BEFORE THE DATE OF WHICH THIS
REPRESENTATION AND WARRANTY IS MADE, OR DEEMED MADE, HAS BEEN DULY AND VALIDLY
EXECUTED AND DELIVERED BY GUARANTOR.  THIS COMPLETION GUARANTY, THE
ENVIRONMENTAL INDEMNITY AGREEMENT, THE LIMITED GUARANTY, AND EACH SUCH OTHER
LOAN DOCUMENT CONSTITUTES, AND THE ENVIRONMENTAL INDEMNITY AGREEMENT, THE
LIMITED GUARANTY, AND EACH OTHER LOAN DOCUMENT WHEN EXECUTED AND DELIVERED BY
GUARANTOR WILL CONSTITUTE, THE LEGAL, VALID AND BINDING OBLIGATIONS OF
GUARANTOR, JOINTLY AND SEVERALLY, ENFORCEABLE AGAINST GUARANTOR IN ACCORDANCE
WITH ITS TERMS, SUBJECT TO BANKRUPTCY, INSOLVENCY AND OTHER LAWS AFFECTING
CREDITOR’S RIGHTS GENERALLY.  THIS COMPLETION GUARANTY SHALL CONTINUE TO BE
EFFECTIVE WITH RESPECT TO ANY GUARANTEED OBLIGATIONS ARISING OR CREATED AFTER
ANY ATTEMPTED REVOCATION BY GUARANTOR AND AFTER GUARANTOR’S DEATH, IN WHICH
EVENT THIS COMPLETION GUARANTY SHALL BE BINDING UPON GUARANTOR’S ESTATE AND
GUARANTOR’S LEGAL REPRESENTATIVES AND HEIRS.


 


(B)           VIOLATION OF AGREEMENTS.  TO THE BEST OF GUARANTOR’S KNOWLEDGE,
NEITHER THE EXECUTION AND DELIVERY OF THIS COMPLETION GUARANTY, NOR CONSUMMATION
OF THE TRANSACTIONS HEREIN OR THEREIN CONTEMPLATED, NOR PERFORMANCE OF OR
COMPLIANCE WITH THE TERMS AND CONDITIONS HEREOF OR THEREOF, DOES OR WILL AT ANY
TIME DURING THE TERM HEREOF:


 


(I)            VIOLATES OR CONFLICTS WITH ANY LAWS, OR


 


14

--------------------------------------------------------------------------------



 


(II)           VIOLATES, CONFLICTS WITH OR WILL RESULT IN A BREACH OF ANY TERM
OR CONDITION OF, OR CONSTITUTE A DEFAULT UNDER, OR RESULT IN (OR GIVE RISE TO
ANY RIGHT, CONTINGENT OR OTHERWISE, OF ANY PERSON TO CAUSE) ANY TERMINATION,
CANCELLATION, PREPAYMENT OR ACCELERATION OF PERFORMANCE OF, OR RESULT IN THE
CREATION OR IMPOSITION OF (OR GIVE RISE TO ANY OBLIGATION, CONTINGENT OR
OTHERWISE, TO CREATE OR IMPOSE) ANY LIEN UPON ANY PROPERTY OF GUARANTOR (EXCEPT
FOR ANY LIEN IN FAVOR OF LENDER SECURING THE SECURED OBLIGATIONS) PURSUANT TO,
OR OTHERWISE RESULT IN (OR GIVE RISE TO ANY RIGHT, CONTINGENT OR OTHERWISE, OF
ANY PERSON TO CAUSE) ANY CHANGE IN ANY RIGHT, POWER, PRIVILEGE, DUTY OR
OBLIGATION OF GUARANTOR UNDER OR IN CONNECTION WITH:


 

(A)           ANY AGREEMENT OR INSTRUMENT CREATING, EVIDENCING OR SECURING ANY
INDEBTEDNESS OR GUARANTY EQUIVALENT TO WHICH GUARANTOR IS A PARTY OR BY WHICH IT
OR ANY OF THEIR PROPERTIES (NOW OWNED OR HEREAFTER ACQUIRED) MAY BE SUBJECT OR
BOUND, OR

 

(B)           ANY OTHER AGREEMENT OR INSTRUMENT OR ARRANGEMENT TO WHICH
GUARANTOR IS A PARTY OR BY WHICH IT OR ANY OF ITS PROPERTIES (NOW OWNED OR
HEREAFTER ACQUIRED) MAY BE SUBJECT OR BOUND.

 


(C)           GOVERNMENT APPROVALS AND FILINGS.  TO THE BEST OF GUARANTOR’S
KNOWLEDGE, NO APPROVAL, ORDER, CONSENT, AUTHORIZATION, CERTIFICATE, LICENSE,
PERMIT OR VALIDATION OF, OR EXEMPTION OR OTHER ACTION BY, OR FILING, RECORDING
OR REGISTRATION WITH, OR NOTICE TO, ANY GOVERNMENTAL AUTHORITY (COLLECTIVELY,
“GOVERNMENTAL ACTION”) IS OR WILL BE NECESSARY IN CONNECTION WITH THE EXECUTION
AND DELIVERY OF THIS COMPLETION GUARANTY, THE ENVIRONMENTAL INDEMNITY AGREEMENT,
THE LIMITED GUARANTY, OR ANY OTHER LOAN DOCUMENT TO WHICH GUARANTOR IS A PARTY,
THE CONSUMMATION OF THE TRANSACTIONS HEREIN OR THEREIN CONTEMPLATED, THE
PERFORMANCE OF OR COMPLIANCE WITH THE TERMS AND CONDITIONS HEREOF OR THEREOF, OR
TO ENSURE THE LEGALITY, VALIDITY, BINDING EFFECT, ENFORCEABILITY OR
ADMISSIBILITY IN EVIDENCE HEREOF OR THEREOF.


 


(D)           VIOLATION OF LAWS.  TO THE BEST OF GUARANTOR’S KNOWLEDGE,
GUARANTOR IS NOT IN VIOLATION OF ANY APPLICABLE STATUTE, REGULATION OR ORDINANCE
OF THE UNITED STATES OF AMERICA, OF ANY STATE, CITY, TOWN, MUNICIPALITY, COUNTY
OR OF ANY OTHER JURISDICTION, OR OF ANY AGENCY THEREOF (INCLUDING, BUT NOT
LIMITED TO ANY HAZARDOUS MATERIALS LAWS (AS DEFINED IN THE ENVIRONMENTAL
INDEMNITY AGREEMENT)).


 


(E)           SOLVENCY.  GUARANTOR (I) IS NOW AND AT ALL TIMES DURING THE TERM
HEREOF SHALL BE GENERALLY PAYING ITS DEBTS AS THEY MATURE; (II) NOW OWNS, AND AT
ALL TIMES DURING THE TERM HEREOF SHALL OWN, PROPERTY WHICH, AT A FAIR VALUATION,
IS GREATER THAN THE SUM OF ITS DEBTS, AND (III) NOW HAS AND AT ALL TIMES DURING
THE TERM HEREOF SHALL HAVE CAPITAL SUFFICIENT TO CARRY ON ITS BUSINESS AND
PERSONAL AFFAIRS AND ANY SUCH AFFAIRS IN WHICH IT IS ABOUT TO ENGAGE.


 


(F)            PROCEEDING.  THERE IS NO CONDITION, EVENT OR CIRCUMSTANCE
EXISTING, OR ANY LITIGATION, ARBITRATION, GOVERNMENTAL OR ADMINISTRATIVE
PROCEEDINGS, ACTIONS, EXAMINATIONS, CLAIMS OR DEMANDS PENDING NOR, TO
GUARANTOR’S KNOWLEDGE, THREATENED AFFECTING GUARANTOR WHICH ARE LIKELY TO RESULT
IN A MATERIAL ADVERSE EFFECT, AND GUARANTOR KNOWS OF NO BASIS THEREFOR.


 


15

--------------------------------------------------------------------------------



 


(G)           TAX RETURNS.


 


(I)            ALL TAX AND INFORMATIONAL RETURNS REQUIRED TO BE FILED BY OR ON
BEHALF OF GUARANTOR HAVE BEEN PROPERLY PREPARED, EXECUTED AND FILED.  ALL TAXES,
ASSESSMENTS, FEES AND OTHER CHARGES UPON GUARANTOR, OR UPON ANY OF ITS
PROPERTIES OR INCOMES, WHICH ARE DUE AND PAYABLE HAVE BEEN PAID OTHER THAN THOSE
NOT YET DELINQUENT AND PAYABLE WITHOUT PREMIUM OR PENALTY, AND EXCEPT FOR THOSE
BEING DILIGENTLY CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS, AND IN EACH
CASE ADEQUATE FUNDS AND PROVISIONS FOR SUCH TAXES HAVE BEEN MADE BY GUARANTOR.


 


(II)           GUARANTOR DOES NOT KNOW OF ANY PROPOSED ADDITIONAL ASSESSMENT OR
BASIS FOR ANY MATERIAL ASSESSMENT FOR ANY ADDITIONAL TAXES (WHETHER OR NOT
RESERVED AGAINST).


 


(III)          GUARANTOR HAS PAID ALL CHARGES SHOWN TO BE DUE AND PAYABLE ON
SAID TAX RETURNS OR ON ANY ASSESSMENTS MADE AGAINST IT OR ANY OF ITS PROPERTY,
AND ALL OTHER CHARGES IMPOSED ON IT OR ANY OF ITS PROPERTIES BY ANY GOVERNMENTAL
AUTHORITY.


 


(H)           DEFAULT UNDER OTHER AGREEMENTS.  GUARANTOR HAS NOT RECEIVED ANY
WRITTEN NOTICE OF A DEFAULT WITH RESPECT TO ANY INDENTURE, LOAN AGREEMENT,
MORTGAGE, DEED OR OTHER SIMILAR AGREEMENT RELATING TO THE BORROWING OF MONIES TO
WHICH IT IS A PARTY, AND BY WHICH IT IS BOUND.


 


(I)            INSURANCE.  GUARANTOR MAINTAINS WITH FINANCIALLY SOUND AND
REPUTABLE INSURERS, NOT RELATED TO OR AFFILIATED WITH GUARANTOR, INSURANCE WITH
RESPECT TO ITS PROPERTIES AND ASSETS AND AGAINST AT LEAST SUCH LIABILITIES,
CASUALTIES AND CONTINGENCIES AND IN AT LEAST SUCH TYPES AND AMOUNTS AS IS
CUSTOMARY IN THE CASE OF INDIVIDUALS HAVING SIMILAR PROPERTIES AND ASSETS
SIMILARLY SITUATED.


 


(J)            ADVERSE CONDITIONS.  NO CONDITION, CIRCUMSTANCE, EVENT,
AGREEMENT, DOCUMENT, INSTRUMENT, RESTRICTION, LITIGATION OR PROCEEDING (OR TO
GUARANTOR’S KNOWLEDGE, THREATENED LITIGATION OR PROCEEDING OR BASIS THEREFOR)
RELATING TO GUARANTOR EXISTS, (I) WHICH ARE LIKELY TO RESULT IN A MATERIAL
ADVERSE EFFECT; (II) WHICH WOULD CONSTITUTE AN EVENT OF DEFAULT UNDER THIS
COMPLETION GUARANTY, THE ENVIRONMENTAL INDEMNITY AGREEMENT, THE LIMITED
GUARANTY, OR ANY OF THE LOAN DOCUMENTS; OR (III) WHICH WOULD CONSTITUTE SUCH AN
EVENT OF DEFAULT WITH THE GIVING OF NOTICE OR LAPSE OF TIME OR BOTH.


 


19.           ADDITIONAL COVENANTS OF GUARANTOR.


 


(A)           GUARANTOR SHALL DELIVER OR CAUSE TO BE DELIVERED TO LENDER THOSE
REPORTS AND FINANCIAL STATEMENTS SET FORTH BELOW.  ALL SUCH FINANCIAL STATEMENTS
SHALL BE INTERNALLY PREPARED AND SHALL FAIRLY AND ACCURATELY PRESENT IN ALL
MATERIAL RESPECTS THE ASSETS, LIABILITIES AND FINANCIAL CONDITIONS OF GUARANTOR
AND SUCH OTHER PERSONS, IF ANY, DESCRIBED THEREIN AS OF AND FOR THE PERIODS
ENDING OF SUCH DATES SET FORTH THEREIN.


 


(I)            A DISCLOSURE OF ANY JUDGMENTS AND PENDING OR THREATENED MATERIAL
LITIGATION AGAINST GUARANTOR, BORROWER OR THE PROPERTY PROMPTLY UPON GUARANTOR’S
AWARENESS OF SUCH LITIGATION;


 


16

--------------------------------------------------------------------------------



 


(II)           ON OR BEFORE APRIL 30 OF EACH YEAR DURING THE TERM OF THE LOAN,
FEDERAL AND STATE INCOME TAX RETURNS OF GUARANTOR, ALL CERTIFIED TO BE TRUE,
COMPLETE AND CORRECT BY AN AUTHORIZED REPRESENTATIVE OF GUARANTOR, AS
APPROPRIATE; PROVIDED, THAT IF AN EXTENSION IS FILED BY GUARANTOR WITH THE
INTERNAL REVENUE SERVICE OR APPLICABLE STATE REVENUE DEPARTMENT, THEN IF LENDER
IS PROVIDED A TRUE, CORRECT AND COMPLETE COPY OF SUCH EXTENSION, GUARANTOR MAY
DELIVER SUCH INCOME TAX RETURNS TO LENDER SIMULTANEOUSLY UPON THE FILING
THEREOF;


 


(III)          WITHIN NINETY (90) DAYS OF THE END OF EACH FISCAL YEAR,
COMPLETED, SIGNED AND DATED ANNUAL FINANCIAL STATEMENTS, INCLUDING INCOME
STATEMENTS AND BALANCE SHEETS, OF GUARANTOR, WITH SUCH VERIFICATIONS, SUPPORTING
DOCUMENTATION OR ADDITIONAL STATEMENTS AS LENDER MAY REASONABLY REQUEST,
CERTIFIED BY AN OFFICER OF GUARANTOR AS BEING TRUE, CORRECT AND COMPLETE; AND


 


(IV)          GUARANTOR SHALL PROVIDE, FROM TIME TO TIME DURING THE TERM HEREOF,
SUCH OTHER INFORMATION AND REPORTS, FINANCIAL AND OTHERWISE, CONCERNING
BORROWER, GUARANTOR AND THE PROPERTY AS LENDER MAY REASONABLY REQUEST.


 


(B)           UPON DEMAND BY LENDER, AT ANY TIME AND FROM TIME TO TIME, WHETHER
OR NOT AN EVENT OF DEFAULT HAS OCCURRED UNDER THE NOTE, THE LOAN AGREEMENT OR
ANY OTHER LOAN DOCUMENT, GUARANTOR SHALL EXECUTE A REAFFIRMATION OF AND SHALL
REMAKE THIS COMPLETION GUARANTY AS OF SUCH DATE.  FAILURE OF GUARANTOR TO
REAFFIRM AND REMAKE THIS COMPLETION GUARANTY AT ANY TIME, ON DEMAND, SHALL BE AN
EVENT OF DEFAULT HEREUNDER AND UNDER THE NOTE, THE LOAN AGREEMENT AND THE OTHER
LOAN DOCUMENTS, WITHOUT NOTICE OR OPPORTUNITY TO CURE.


 


20.           JURISDICTION AND VENUE.


 


(A)           TO THE MAXIMUM EXTENT PERMITTED BY LAW, GUARANTOR AND LENDER EACH
HEREBY AGREES THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS
COMPLETION GUARANTY BE TRIED AND DETERMINED IN A FEDERAL COURT OR STATE COURT
LOCATED IN THE COMMONWEALTH OF VIRGINIA.


 


(B)           TO THE MAXIMUM EXTENT PERMITTED BY LAW, GUARANTOR AND LENDER EACH
HEREBY EXPRESSLY WAIVES ANY RIGHT IT MAY HAVE TO ASSERT THE DOCTRINE OF FORUM
NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT LENDER’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND.  GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO
THE JURISDICTION OF THE FEDERAL AND STATE COURTS OF THE COMMONWEALTH OF VIRGINIA
FOR THE PURPOSE OF SUCH LITIGATION AS SET FORTH ABOVE AND IRREVOCABLY AGREES TO
BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH SUCH LITIGATION. 
GUARANTOR FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY CERTIFIED OR
REGISTERED MAIL, POSTAGE


 


17

--------------------------------------------------------------------------------



 


PREPAID, OR BY PERSONAL SERVICE AT THE ADDRESS OF GUARANTOR STATED ABOVE OR ANY
OTHER METHOD PERMITTED BY LAW.  TO THE EXTENT THAT GUARANTOR HAS OR HEREAFTER
MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL
PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS
OBLIGATIONS UNDER THIS COMPLETION GUARANTY.


 


21.           WAIVER OF JURY TRIAL.  TO THE MAXIMUM EXTENT PERMITTED BY LAW,
GUARANTOR AND LENDER EACH HEREBY KNOWINGLY VOLUNTARILY AND INTENTIONALLY WAIVES
ANY RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY ACTION, CAUSE OF ACTION, CLAIM,
DEMAND OR PROCEEDING ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS COMPLETION
GUARANTY, THE ENVIRONMENTAL INDEMNITY AGREEMENT, THE LIMITED GUARANTY,  OR ANY
OTHER LOAN DOCUMENT, OR IN ANY WAY CONNECTED WITH, RELATED TO OR INCIDENTAL TO
THE DEALINGS OF GUARANTOR AND LENDER WITH RESPECT TO THIS COMPLETION GUARANTY,
THE ENVIRONMENTAL INDEMNITY AGREEMENT, THE LIMITED GUARANTY, OR ANY OTHER LOAN
DOCUMENT, OR THE TRANSACTIONS RELATED HERETO, OR ANY COURSE OF CONDUCT, COURSE
OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF EITHER PARTY
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE.  TO THE MAXIMUM EXTENT PERMITTED BY LAW, GUARANTOR
AND LENDER HEREBY AGREE THAT ANY SUCH ACTION, CAUSE OF ACTION, CLAIM, DEMAND OR
PROCEEDING SHALL BE DECIDED BY A COURT TRIAL WITHOUT A JURY AND THAT GUARANTOR
OR LENDER MAY FILE AN EXECUTED COPY OF THIS COMPLETION GUARANTY WITH ANY COURT
OR OTHER TRIBUNAL AS WRITTEN EVIDENCE OF THE CONSENT OF GUARANTOR AND LENDER TO
THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.  NO PARTY SHALL SEEK TO CONSOLIDATE,
BY COUNTER CLAIM OR OTHERWISE, ANY ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED
WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.


 

[THE REMAINDER OF THIS PAGE IS LEFT INTENTIONALLY BLANK]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guarantor has executed this Completion Guaranty as of the
date first above written.

 

GUARANTOR:

 

COMSTOCK HOMEBUILDING COMPANIES, INC.,

a Delaware corporation

 

 

By:

/s/ Christopher Clemente

 

Name: Christopher Clemente

Title: Chief Executive Officer

 

--------------------------------------------------------------------------------